DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 input part, first generation part, second generation part, extraction part, calculation part, and output part.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 21-40 are allowed.
inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a minutia features generation apparatus, comprising: at least a processor; and a memory in circuit communication with the processor; wherein the processor is configured to execute program instructions stored in the memory to implement: an input part configured to input an image, formed as a curved stripe pattern by a ridge line(s); a first generation part configured to generate a skeleton image, formed by extracting a skeleton(s) from the image; a second generation part configured to generate a ridge line direction data including information related to a ridge line direction at each point of the ridge line(s) making up the image; an extraction part configured to extract a plurality of minutiae from the skeleton image; and a calculation part configured to calculate a relation minutia feature(s) representing relationship between a first minutia and a second minutia among the plurality of minutiae, wherein, the calculation part is further configured to: calculate a minutia direction that features a direction of the first minutia; identify a first nearest neighbor point candidate by performing a ridge line direction tracing in a first trace direction which is the same direction as the minutia direction using the ridge line direction data; identify a second nearest neighbor point candidate by performing a ridge line direction tracing in a direction directed to a second trace direction which is an opposite direction of the minutia direction; identify a nearest neighbor point, which is closer one to the second minutia than another one among the first or second nearest neighbor point candidates; and calculate a trace direction relating to the nearest neighbor point as one of the relation minutia features.

U.S. Patent Application Publication 2011/0200237 A1 to Nakamura discloses matching unit 103 that includes a minutia matching unit 1031 that: extracts feature points formed by ridges of the fingerprint, and bifurcation points and ending points of the ridges from the fingerprint patterns; and calculates similarities on the basis of the feature points, thereby to obtain the similarities as the matching results. The minutia matching unit 1031 calculates the matching results using a minutia matching method. The minutia matching method is a method of performing the matching using the feature points formed by ridges of the fingerprint, and bifurcation points and ending points of the ridges. The feature points are called minutiae. The number of ridges that intersect a line connecting the closest minutiae is called relation, which is used at the time of matching operation for the network and relation in terms of minutiae. The minutia matching unit 1031 derives the similarity S as the matching result of the fingerprint matching. Further, the minutia matching unit 1031 may have a configuration in which virtual 

U.S. Patent Application Publication 2004/0208347 A1 to Baharav et al. discloses an exemplary process for using the minutiae of a fingerprint for authentication and identification purposes while the imaging system is operating in finger recognition mode. After the complete image of the fingerprint is acquired (block 800), relevant minutiae are extracted (block 810). Not all of the minutiae extracted are reliable. Therefore, some of the unreliable minutiae are optionally edited or pruned. Thereafter, the resulting reliable minutiae are aligned with a previously stored template image (block 820) using rotation, translation and scaling parameters. The aligned minutiae are matched with the minutiae of the template fingerprint features to determine whether the imaged fingerprint and the template fingerprint match (block 830). For each minutia in the aligned imaged fingerprint, a corresponding consistent minutia is searched for in the template fingerprint. The number of minutiae within the aligned imaged fingerprint that match a corresponding consistent feature in the template fingerprint within a predetermined rectangular neighborhood are counted, and a normalized matching score is generated based on the number of matching minutiae. The higher the score, the higher the likelihood that the imaged fingerprint and the template fingerprint are scans of the same finger.

However, none of the above teach or fairly suggest the minutia features generation apparatus and associated with the minutia features generation method as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622